Certified State Law Question, No. C:202290. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following question certified by the United States District Court for the Southern District of Ohio, Eastern Division:
“In the absence of direct proof of age discrimination, is the fourth element in a prima facie case established under Ohio Revised Code Section 4112.02 et seq. where the plaintiff proves that he or she was replaced by a person substantially younger than he or she even though the replacement is over forty years old? More specifically, is the fourth element of the age discrimination prima facie case, as set forth in Barker v. Scovill, Inc., 6 Ohio St.3d 146, 451 N.E.2d 807, Syl. ¶ 1 (1983), still viable in light of the United States Supreme Court decision in O’Connor v. Consolidated Coin Caterers Corporation, 517 U.S. 308, 313 (1996)?”
Lundberg Stratton, J., dissents.
On motion to consolidate for purposes of oral argument with 2002-1758, Coryell v. Bank One Trust *1536Co., Franklin App. No. 02AP-191, 2002-Ohio-4443. Motion granted.
Lundberg Stratton, J., dissents.